Citation Nr: 1603310	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-46 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for Bornholm's disease.

2. Entitlement to service connection for bilateral hearing loss disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1964 until May 1967.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge in an October 2015, at a video conference hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have Bornholm's disease.


CONCLUSION OF LAW

The criteria for service connection for Bornholm's disease have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Notice was provided to the Veteran in July 2009.

VA has a duty to assist the appellant in the development of the claims. The claims file includes service treatment records (STRs), medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

An opinion has not been obtained in connection with the claim of service connection for Bornholm's disease, but the Board finds such is not warranted.  There is no evidence of a current diagnosis, nor does the Veteran suggest that he currently has the condition or any of its residuals. Thus, a medical opinion is not needed to decide the claim. 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran initially averred that he has Bornholm's disease as a result of active service. An essential element of a claim for service connection is evidence of a current disability. Here, the record does not support a diagnosis of Bornholm's disease. The medical record does not reflect that the Veteran has been diagnosed or treated for Bornholm's disease or its residuals. Rather, the Veteran concedes that he does not currently have Bornholm's disease nor has he ever been diagnosed with the disease. (See hearing transcript page 7). As the claims folder fails to reflect that the Veteran has Bornholm's disease, service connection for such cannot be awarded.

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has Bornholm's disease. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for Bornholm's disease is denied.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has bilateral hearing loss disability and tinnitus related to service. (See July 2009 VA Veteran's Application for Compensation and/or Pension). The Veteran avers that his bilateral hearing loss disability and tinnitus is due to helicopter and firearms noise exposure during service. The claims folder reflects the Veteran has been diagnosed with bilateral moderate-severe sensorineural hearing loss and tinnitus. (See May 2009 VA medical record). The claims file does not contain a medical opinion in regard to whether the Veteran's bilateral hearing loss disability and tinnitus manifested in service or whether they are casually related to service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his claims for bilateral hearing loss disability and tinnitus. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has been diagnosed with bilateral hearing loss and tinnitus. Furthermore, the Veteran contends that his bilateral hearing loss disability and tinnitus may be associated with an event, injury, or disease during his active military service, specifically acoustic trauma due to military noise exposure.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's bilateral hearing loss disability and tinnitus, the Board finds the current evidence to be insufficient to decide the claims. Therefore, VA medical examinations and medical opinions are required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection for bilateral hearing loss disability and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his bilateral hearing loss disability and tinnitus; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for bilateral hearing loss disability. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has bilateral hearing disability related to, or aggravated by, his military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs, b.) the Veteran's statements, and c.) the December 2015 private audiogram.

The clinician is also requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has tinnitus related to, or aggravated by, his military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs, b.) the Veteran's statements, and c.) the December 2015 private audiogram.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


